DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-11 and species I, figures 3a-3b in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that the examiner has not demonstrated that the search burden would be seriously increased.  This is not found persuasive because the different inventions have been shown to encompass an entirely separate search and as such the search burden has been shown as seriously increased.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 recites “…signal bring detectably…” which appears to be a typographical error and should read --signal being detectably--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of copending Application No. 15/988,186 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they demonstrate the same structural scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannaber et al. (EP 3248463A1 – citations from included translation).
Re claim 1, Johannaber et al. disclose an agricultural spreader (Fig. 1, 10), comprising:
a material holding bin (12) that holds material to be spread onto an agricultural surface over which the agricultural spreader travels;
at least one delivery conduit (paragraph 0026) having an inlet end receiving the material to be spread and an outlet end (Fig. 8, 15), through which the material to be spread exits and is directed to the agricultural surface through a corresponding first dispersal area (20);
a first radio-frequency (RF) transmitter (Fig. 3 or 4, 22) disposed to generate an RF signal that passes through the first dispersal area, the RF signal bring detectably changed when interacting with the material traveling through the first dispersal area (paragraph 0007 and element 23 in figures 3 & 4);
an RF receiver (paragraph 0009 – “a radar sensor usually integrates the functions of the transmitter and the receiver of the electromagnetic radiation in one device” as well as 
a controller (paragraph 0033) coupled to the RF receiver and configured to detect plugging (0033 – “shape of the spray fan 20, the speed of the exit of the individual jets 21 and also the spatial distribution of the liquid jets 21”) of the at least one delivery conduit based on the first output of the RF receiver.
Re claim 2, Johannaber et al. disclose the at least one delivery conduit comprises:
a plurality of delivery conduits (paragraph 0026), each having an inlet end receiving the material to be spread and an outlet end (Fig. 1, 15), through which the material to be spread exits and is directed to the agricultural surface through a corresponding dispersal area.
Re claim 3, Johannaber et al. teach the RF receiver is disposed to receive the RF signal transmitted by the first RF transmitter after passing through the first dispersal area corresponding to a first delivery conduit of the plurality of delivery conduits, and further comprising:
a second RF transmitter (paragraph 0018 – “each spray fan is monitored by a separate radar sensor”) disposed to transmit an RF signal to the RF receiver through a second dispersal area corresponding to a second delivery conduit of the plurality of delivery conduits, the RF receiver generating a second output indicative of the received RF signal after passing through the second dispersal area (0018 – “as a result, the exclusive allocation makes it possible to measure the spray fan at any time by means of a radar sensor”).
Re claim 5, Johannaber et al. teach the controller (paragraph 0033) is configured to detect plugging by comparing the first output of the RF receiver to predefined data indicative of an expected output (paragraphs 0033 and 0034 – “measurement data recording and calculation” and “depending on the detection of faulty nozzles 15 or .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johannaber et al. (EP 3248463A1 – citations from included translation) in view of Giles et al. (US Pub No 2006/0265106 A1).

However, Giles et al. teaches a nozzle device for delivering an agrochemical including sensors to record data from the nozzles of the nozzle device (abstract), where the sensor output received by the controller (paragraph 0028) for one nozzle is compared to a reference output specifically received from a second nozzle (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the controller of Johannaber et al. configured to compare a first output of a receiver, or one specific signal, to a second output, or a second specific signal, as taught by Giles et al. as a way to indicate an irregularity in the operation of the fluid nozzle (Giles - last line of paragraph 0028).
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US Pat No 4,767,062 in view of Johannaber et al. (EP 3248463A1 – citations from included translation).
Re claim 1, Fletcher shows an agricultural spreader (Fig. 1, 10), comprising:
a material holding bin (18) that holds material to be spread onto an agricultural surface over which the agricultural spreader travels;
at least one delivery conduit (26a-26f) having an inlet end (64a-64f) receiving the material to be spread and an outlet end (28a-28f), through which the material to be spread exits and is directed to the agricultural surface through a corresponding first dispersal area.
Fletcher does not teach a first radio-frequency (RF) transmitter disposed to generate an RF signal that passes through the first dispersal area, the RF signal bring detectably changed when interacting with the material traveling through the first dispersal area;

a controller coupled to the RF receiver and configured to detect plugging of the at least one delivery conduit based on the first output of the RF receiver.
However, Johannaber et al. disclose a first radio-frequency (RF) transmitter (Fig. 3 or 4, 22) disposed to generate an RF signal that passes through the first dispersal area, the RF signal bring detectably changed when interacting with the material traveling through the first dispersal area (paragraph 0007 and element 23 in figures 3 & 4);
an RF receiver (paragraph 0009 – “a radar sensor usually integrates the functions of the transmitter and the receiver of the electromagnetic radiation in one device” as well as “alternatively, the sensor and receiver can also be designed as separate components”) disposed to receive the RF signal after the RF signal passes through the first dispersal area, the RF receiver providing a first output indicative of the received RF signal; and
a controller (paragraph 0033) coupled to the RF receiver and configured to detect plugging (0033 – “shape of the spray fan 20, the speed of the exit of the individual jets 21 and also the spatial distribution of the liquid jets 21”) of the at least one delivery conduit based on the first output of the RF receiver.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the spreader of Fletcher include the transmitter, receiver and controller as taught by Johannaber to provide an automatic monitoring the spray nozzles (Johannaber – paragraph 0006).
Re claim 2, Fletcher as modified by Johannaber et al. disclose the at least one delivery conduit comprises:
a plurality of delivery conduits (Fletcher - Figs. 1-3, 26a-26f), each having an inlet end (Fletcher – Fig. 4, 64a-64f) receiving the material to be spread and an outlet end 
Re claim 3, Fletcher as modified by Johannaber et al. teach the RF receiver is disposed to receive the RF signal transmitted by the first RF transmitter after passing through the first dispersal area corresponding to a first delivery conduit of the plurality of delivery conduits, and further comprising:
a second RF transmitter (Johannaber - paragraph 0018 – “each spray fan is monitored by a separate radar sensor”) disposed to transmit an RF signal to the RF receiver through a second dispersal area corresponding to a second delivery conduit of the plurality of delivery conduits, the RF receiver generating a second output indicative of the received RF signal after passing through the second dispersal area (Johannaber - 0018 – “as a result, the exclusive allocation makes it possible to measure the spray fan at any time by means of a radar sensor”).
Re claim 5, Fletcher as modified by Johannaber et al. teach the controller (Johannaber - paragraph 0033) is configured to detect plugging by comparing the first output of the RF receiver to predefined data indicative of an expected output (Johannaber - paragraphs 0033 and 0034 – “measurement data recording and calculation” and “depending on the detection of faulty nozzles 15 or compartments 20” – predefined data indicative of expected output must exist in order for the control to judge a nozzle or compartment as “faulty” based on the “measurement data recording and calculation” performed).
Re claim 6, Fletcher as modified by Johannaber et al. show the material to be spread comprises dry, particulate material (Fletcher – abstract), and further comprising:
a fan (Fletcher – Fig. 5, 80) that generates airflow through the first and second delivery conduits, the airflow carrying the particulate material through the first and second delivery conduits and out the outlet ends of the first and second delivery conduits, respectively (Fletcher – Fig. 12, 80 to 106 to 76 and 84 out to 20 and 22 respectively).

Re claim 8, Fletcher as modified by Johannaber et al. show a second deflector (Fletcher – Fig. 2, 28f) disposed proximate the outlet end of the second delivery conduit (Fletcher – 26f) and having a deflecting surface positioned to deflect the particulate material to the agricultural surface through the second dispersal area.
Re claim 9, Fletcher as modified by Johannaber et al. disclose the controller (Johannaber – paragraph 0033) is configured to detect plugging proximate the first deflector based on the output from the first output from the RF receiver and to detect plugging proximate the second deflector based on the second output from the RF receiver (Johannaber - paragraph 0018 – “each spray fan is monitored by a separate radar sensor”).
Re claim 10, Fletcher as modified by Johannaber et al. disclose the controller is configured to generate an action signal based on the detection, to control a controllable system based on the detection (Johannaber – paragraph 0034).
Re claim 11, Fletcher as modified by Johannaber et al. disclose the controller (Johannaber – paragraph 0033) is configured to generate the action signal to control the airflow (Fletcher – col. 4, lines 49-50) through the first and second delivery conduits based on the detection.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US Pat No 4,767,062 in view of Johannaber et al. (EP 3248463A1 – citations from included translation) and further in view of Giles et al. (US Pub No 2006/0265106 A1).
Re claim 4, Fletcher as modified by Johannaber et al. discloses all aspects of the claimed invention including a controller configured to detect plugging and a first output for a first nozzle and a second output for a second nozzle but does not teach the controller is 
However, Giles et al. teaches a nozzle device for delivering an agrochemical including sensors to record data from the nozzles of the nozzle device (abstract), where the sensor output received by the controller (paragraph 0028) for one nozzle is compared to a reference output specifically received from a second nozzle (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the controller of Fletcher as modified by Johannaber et al. configured to compare a first output of a receiver, or one specific signal, to a second output, or a second specific signal, as taught by Giles et al. as a way to indicate an irregularity in the operation of the fluid nozzle (Giles - last line of paragraph 0028).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752